Citation Nr: 0700958	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied the benefits 
sought on appeal.  In April 2006, the Board remanded the case 
to the RO for further development.


FINDINGS OF FACT

1.  A right knee disorder was first manifested many years 
after service and has not been shown to be related to active 
service or to an incident of service origin.

2.  A left knee disorder was first manifested many years 
after service and has not been shown to be related to active 
service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service and arthritis may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A left knee disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters in August 2002, 
October 2002 and May 2006.  In those letters, the RO informed 
the veteran of the types of evidence needed in order to 
substantiate his claim of entitlement to service connection.  
VA has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

VCAA compliant notice was provided to the veteran prior to 
the initial unfavorable decision in this case, as required, 
and thereby meeting timing requirements of VCAA.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of a disability rating and an 
effective date, the Board finds no prejudice to the veteran 
in processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as service connection is denied here for the claimed 
right and left knee disabilities, the issue with respect to 
notice is moot.  

Nevertheless, in the May 2006 letter noted above, the RO did 
provide notice regarding the assignment of a disability 
rating and an effective date.  After VCAA compliant notice 
was provided on these matters, the appellant was then 
afforded an opportunity to respond, which he did later that 
month stating that he had no other information or evidence to 
give VA to substantiate his claim.  The claim was 
subsequently readjudicated and the veteran was provided 
supplemental statements of the case in August 2006.  Under 
these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
personnel and medical records, private medical records, and 
statements made in support of the veteran's claim.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  An 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  Here, however, as explained 
below, the evidence does not establish that the claimant 
suffered an event, injury or disease in service; nor does the 
evidence indicate that the claimed disabilities or symptoms 
may be associated with an established event, injury, or 
disease in service or with another service-connected 
disability.  Thus, an examination is not warranted in this 
case to satisfy VCAA requirements.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

The veteran maintains that his diagnosed right and left knee 
disorders were due to injury during service.  Service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including arthritis may be presumed 
to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that service medical 
records in this case are unavailable and presumed destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC).  Attempts to obtain them were unsuccessful.

In cases where the veteran's service medical records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the veteran to obtain other forms of 
evidence).  In this case, the VA has made unsuccessful 
attempts to obtain the appellant's missing records.  The 
veteran has also been advised of the RO's unsuccessful 
efforts, and was requested to send any pertinent records he 
had.  Thus, the Board concludes the VA's heightened duty to 
assist the veteran is satisfied.

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

The existing service medical record consists of the report of 
physical examination prior to discharge in September 1947.  
That report shows that on examination there were no 
musculoskeletal defects. 

The numerous post-service private medical records dated from 
1988 to 2002 show diagnoses of left and right knee disorders.  
Private medical records show that in June 1988, the veteran 
was first seen for complaints of pain in both knees 
associated with activity.  The note of an office visit that 
month shows that the veteran reported that five years before, 
he was out hunting and when he came back from that his knees 
were terribly sore.  He reported that he basically has gotten 
along ok, and had given up some activities because his knees 
were sore.  At the time of that visit the veteran reported 
that he was not taking any medication; and his health was 
excellent in the past.  

Knee examination at the time of the June 1988 visit showed a 
range of motion essentially normal.  The veteran had soreness 
on the medial aspect of the knee.  On X-ray examination, 
there was marked degeneration of the medial joint space, bone 
on the left side was almost from femur to tibia.  The 
examiner believed that the veteran had a medial joint space 
arthritis.  There was some evidence the veteran had other 
joint spaces involved.  Osteophytes were present on the 
lateral femoral condyle.

The note of a May 1989 visit contains X-ray examination 
findings and a concluding impression of degenerative 
arthritis both knees, left medial joint space worse than 
right medial joint space.  Private treatment records 
thereafter show continued treatment, including right total 
knee replacement in November 1992, and left total knee 
replacement in March 1993.  He was hospitalized in July 1994, 
when he underwent arthrotomy, debridement of left knee and 
exchange of tibial liner in treatment of septic arthritis of 
the left knee.  In November 2001, he underwent reimplantation 
of the left total knee replacement.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for a right knee disorder or for a left 
knee disorder.  In summary, there is no indication of any 
knee problems in service.  After service, the first 
indication of any potentially relevant pathology is in 1988, 
many years after service ended.  Post-service medical records 
showing no indication until many years after service are 
probative evidence against a nexus with service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).

None of the medical records contain probative evidence 
linking the left or right knee disorders to service.  None of 
the medical record evidence suggests that the veteran had an 
injury or knee condition in service, or provides an opinion 
that there is a relationship between any current knee 
disorder and service.  VA has given the veteran ample 
opportunity to provide any evidence that would indicate such 
a relationship.  In May 2006 the veteran responded to a 
request for such information, indicating that he had no other 
information or evidence to give to substantiate his claim.  
In light of the foregoing, the Board must deny this claim 
because the there is no evidence that the veteran has the 
claimed right and left knee disorders due to service.  

Thus, by a preponderance, the evidence is against the 
appellant's claim that his right and left knee disabilities 
are related to service.  In reaching this determination, the 
Board does not question the belief of the veteran that the 
claimed disabilities are related to in-service injury.  The 
appellant asserts that he injured his knees in service while 
performing duties as a lineman; and specifically that while 
slipping down the pole a few times he injured his knees.  The 
veteran's Enlisted Record and Report of Separation shows that 
his military occupational specialty was lineman.

As a lay person, however, the veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Duenas v. Principi, 
18 Vet. App. at 520; see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since there is no medical 
evidence linking the veteran's right or left knee disorders 
to service, there is no basis upon which to establish service 
connection for either condition.

In conclusion, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim, and there is no benefit of the doubt that could be 
resolved in the appellant's favor.  Therefore, based on the 
foregoing, service connection for a right knee disorder and 
for a left knee disorder must be denied.
 

ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.
 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


